                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                            GEORGE J. AUSTIN,                                CASE NO. 19-cv-05631-YGR
                                   9
                                                        Plaintiff,                           ORDER GRANTING MOTION OF
                                  10                                                         DEFENDANT GEORGETOWN UNIVERSITY
                                                  vs.                                        TO DISMISS AMENDED COMPLAINT;
                                  11                                                         DISMISSING ALL DEFENDANTS
                                            GEORGETOWN UNIVERSITY, ET AL.,
                                  12                                                         Dkt. No. 103
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14            Presently before the Court is the motion of defendant Georgetown University to dismiss
                                  15   the amended complaint filed by plaintiff George J. Austin. (Dkt. No. 103.) Having carefully
                                  16   considered the papers submitted and the pleadings in this action, and for the reasons set forth
                                  17   below, the Court GRANTS the Motion to Dismiss WITHOUT LEAVE TO AMEND.
                                  18   I.       BACKGROUND
                                  19            Plaintiff filed this action on September 6, 2019, originally alleging claims for damages
                                  20   against defendants Georgetown University, Georgetown University Law Center, and an unknown
                                  21   photographer commissioned by Georgetown based on alleged “Commercial Appropriation of
                                  22   Photograph” and “Invasion of Privacy.” (Dkt. No. 1.) This claim alleged that Georgetown used a
                                  23   photograph of Austin in a marketing brochure for their law school without his consent or
                                  24   authorization, and that Georgetown’s simultaneous discrimination against him “intensified” their
                                  25   liability. (Id. at 7-8.) Georgetown filed a motion to dismiss the original complaint, followed by
                                  26   Austin’s request to file an Amended Complaint, mooting the pending motion.
                                  27            After seeking permission to file an Amended Complaint, Austin filed an “interim draft
                                  28   Amended Complaint” (Dkt. No. 74) and an additional 15 “notices” (Dkt. Nos. 75-78, 81-91). The
                                   1   Court struck all the “notices” in its January 19, 2021 Order, stating:

                                   2           In light of pending motion to dismiss and plaintiff’s deadline to file a complete
                                               amended pleading by February 2, 2021, the case management conference set for
                                   3           Monday, January 25, 2021 is VACATED. Plaintiff’s request for an extension of
                                               time to submit a case management statement (Dkt. No. 93) is DENIED AS
                                   4           MOOT to be reset on further notice.
                                   5           Plaintiff George J. Austin is hereby ADMONISHED to limit his filings to
                                               documents pertaining to specific motions or hearings. Plaintiff’s multiple
                                   6           submissions of “notices” concerning “material facts, context, and identity
                                               verification” and attaching voluminous exhibits are apparently unrelated to any
                                   7           pending motion or pleading, and thus are improper filings.
                                   8           The notices filed by plaintiff at Docket Nos. 56, 57, 58, 59 60, 61, 62, 63, 64, 65,
                                               66, 68, 60, 71, 72, 77, 78, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, and 91 are
                                   9           STRICKEN and will not be considered by the Court.
                                  10   (Dkt. No. 94.)1

                                  11           Austin filed a 180-page document captioned “Amended Complaint” on February 2, 2021.

                                  12   (Dkt. No. 98, “AC”.) In addition to the original claim concerning the brochure, Austin added
Northern District of California
 United States District Court




                                  13   allegations that Georgetown subjected him to a variety of torts, discriminated against him on the

                                  14   basis of a disability, and retaliated against him while he was enrolled in Georgetown’s law school.

                                  15   (See AC at 65-180.) He alleges claims for defamation, “right of publicity,” invasion of privacy,

                                  16   intentional infliction of emotional distress, fraudulent misrepresentation, fraudulent concealment,

                                  17   false light, tortious interference with economic advantage, disability discrimination and retaliation.

                                  18   (Id.)

                                  19           Georgetown now moves to dismiss the Amended Complaint. (Dkt. No. 103.) Georgetown

                                  20   seeks dismissal on four grounds: (1) the Court lacks personal jurisdiction; (2) the claims are all

                                  21   barred based upon the applicable statutes of limitations; (3) the Amended Complaint fails to allege

                                  22

                                  23           1
                                                 Plaintiff thereafter filed additional documents including Dkt. No. 95
                                       [“Acknowledgement of Order”] and a series of filings [Dkt. Nos. 96, 100, 101] that he represents
                                  24   to be documents “informing the court of existing bias” and providing “contextual information” for
                                       his allegations. Docket No. 96 is a printout of what appears to be an online complaint Austin
                                  25   made to the United States Department of Justice alleging discrimination by Georgetown against
                                       him on account of age, disability, family status, genetic information, and race/color. Docket Nos.
                                  26   100 and 101 are captioned “Disclosures Per General Order 40 Prohibition of Bias” and attach
                                       printouts from various online publications concerning racial bias against Black lawyers. While the
                                  27   Court understands plaintiff to offer the documents as context for his allegations of discrimination
                                       and retaliation, they are not relevant to analysis of the Court’s jurisdiction and have not been
                                  28   considered in connection with this Order.
                                                                                         2
                                   1   facts sufficient to state the claims; and (4) plaintiff failed to comply with Rule 8’s requirements to

                                   2   provide a “short and plain statement of the claim.” Plaintiff opposes the motion.2 Because the

                                   3   Court finds that it lacks personal jurisdiction over Georgetown, it does not reach the additional

                                   4   grounds.

                                   5   II.    DISCUSSION

                                   6          Defendant Georgetown contends that Austin failed to offer a proper basis for personal

                                   7   jurisdiction over it. In the Amended Complaint here, Austin alleged that Georgetown is an

                                   8   “education corporation organized and existing under the laws of the District of Columbia with its

                                   9   principal place of business in that District, its headquarters, located in the District of Columbia.”

                                  10   (AC at 17). He further alleged:

                                  11          Because a) marketing material of Plaintiff, by use of Defendants Georgetown,
                                              was discovered by Plaintiff’s friend in California (also a citizen of California),
                                  12          and b) materials were intentionally sent for purpose of attracting business, as
Northern District of California




                                              evidence by (application costs and selling points of Defendant’s organization, and
 United States District Court




                                  13          service in the materials including Plaintiff), and c) all marketing to Plaintiff by
                                              Georgetown happened in California, and d) California is a high contact, and
                                  14          regularly recruited from State for Georgetown representing a significant number
                                              of their students), and e) with physical locations in the state in partnership with
                                  15          local institutions the minimum contact standard would be more than met as
                                              Defendants “act[ed] purposefully to connect herself to the forum state;” - 9. Asahi
                                  16          Metal Industry Co. v. Superior Court, 480 U.S. 102 (1987).
                                  17   (AC at 18.)

                                  18          Under Rule 12(b)(2), a defendant may be dismissed if the court lacks personal jurisdiction

                                  19   over it. Federal courts ordinarily follow state law in determining the bounds of their jurisdiction

                                  20

                                  21
                                              2
                                                 The Court previously ruled on self-represented plaintiff’s motion for extension of time
                                  22   (Dkt. No. 108) and motion to continue the hearing (Dkt. No. 109) on defendant’s motion to
                                       dismiss. (See Order at Docket No. 112.) As stated therein, defendant did not oppose plaintiff’s
                                  23   request that the Court consider his opposition documents, filed at Dkt. Nos. 104, 105, and 106,
                                       despite some of them being filed untimely. The Court has considered those documents in
                                  24   connection with Austin’s opposition to the instant motion.
                                               However, subsequent to the close of briefing on this motion, Austin filed additional
                                  25   documents seeking clarification about filing “publicly available exhibits, testimony, on the record,
                                       and coverage highlighting issues raised in pleadings” which Austin contends relate to his earlier
                                  26   filings. (See Dkt. Nos. 113 at 2 and 114 at 2; see also Dkt. Nos. 115 [“Letter, Article, Public
                                       Testimony”] and 116 [“Letter American Bar Association”].) Those additional documents, filed
                                  27   without leave of Court, and not directly in support of or opposition to any pending motion or
                                       hearing, are STRICKEN. Again, the documents submitted are not relevant to analysis of the Court’s
                                  28   jurisdiction and have not been considered in connection with this Order.
                                                                                          3
                                   1   over parties, looking to the state’s long arm statute regarding service of summons. See Fed. Rule

                                   2   Civ. Proc. 4(k)(1)(A) (service of process effective to establish personal jurisdiction over defendant

                                   3   subject to jurisdiction in the state court where the district is located); Daimler AG v. Bauman, 571

                                   4   U.S. 117, 125 (2014) (same). California’s long-arm statute, in turn, permits exercise of personal

                                   5   jurisdiction to the full extent permitted by federal due process. Id.; see also Williams v. Yamaha

                                   6   Motor Co., 851 F.3d 1015, 1020 (9th Cir. 2017). The party filing the complaint bears the burden

                                   7   to establish jurisdiction. Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008); see also

                                   8   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004).

                                   9          In deciding whether a prima facie showing of personal jurisdiction has been made, a

                                  10   district court must accept as true the uncontroverted allegations in the complaint, and conflicts

                                  11   between facts contained in the parties’ affidavits must be resolved in a plaintiff’s favor. AT&T v.

                                  12   Compagnie Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir. 1996). “[T]he plaintiff cannot simply
Northern District of California
 United States District Court




                                  13   rest on the bare allegations of its complaint,” but “uncontroverted allegations in the complaint

                                  14   must be taken as true.” Schwarzenegger, 374 F.3d at 800.

                                  15          For purposes of federal due process, two types of personal jurisdiction exist: general and

                                  16   specific. Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct.

                                  17   1773, 1779–81 (2017). “A court with general jurisdiction may hear any claim against that

                                  18   defendant, even if all the incidents underlying the claim occurred in a different State.” Id. A court

                                  19   with only specific jurisdiction over a defendant is limited to hearing claims deriving from the facts

                                  20   that establish jurisdiction in the forum. Id.

                                  21          A.      General Jurisdiction

                                  22          To demonstrate general jurisdiction over a defendant in California, plaintiff must establish

                                  23   that the defendant has contacts that are “so ‘continuous and systematic’ as to render [it] essentially

                                  24   at home in” California. Williams, 851 F.3d at 1020 (citing Goodyear Dunlop Tires Operations,

                                  25   S.A. v. Brown, 564 U.S. 915, 919 (2011)). As the Supreme Court held in Daimler AG, general

                                  26   jurisdiction is limited to the circumstance in which a defendant’s “affiliations with the State are so

                                  27   ‘continuous and systemic’ as to render [it] essentially at home in the forum State.” Id. at 119

                                  28   (quoting Goodyear, 564 U.S. at 919). In Daimler AG, the Supreme Court reversed the Ninth
                                                                                         4
                                   1   Circuit, finding that neither Daimler nor Mercedes Benz USA’s sizable sales in California gave

                                   2   rise to all-purpose, general jurisdiction there. Id. at 139. Likewise, here, the allegations of the

                                   3   Amended Complaint do not describe a level of continuous, systemic affiliations with California

                                   4   that would establish the “exceptional case” necessary for general jurisdiction. Id. at 139 n.19.

                                   5          Here, plaintiff alleges Georgetown marketed itself to him while he was in California, and

                                   6   regularly recruits California residents. (AC at 18.) Numerous courts have found that long-

                                   7   standing recruiting, academic exchange, and fundraising activities in the forum by a non-forum

                                   8   resident university are inadequate to confer general jurisdiction. See, e.g., Park v. Oxford Univ.,

                                   9   35 F.Supp.2d 1165, 1167 (N.D. Cal. 1997), aff’d, 165 F.3d 917 (9th Cir. 1998); Gehling v. St.

                                  10   George’s Sch. of Med., Ltd., 773 F.2d 539, 541–43 (3d Cir. 1985) (no general jurisdiction despite

                                  11   evidence that medical college enrolled 6% of its students from the forum state, received several

                                  12   hundred thousand dollars of tuition from residents of the forum state, toured cities in the forum
Northern District of California
 United States District Court




                                  13   state, and established a joint international program with a forum state college); Richards v. Duke

                                  14   Univ., 480 F. Supp. 2d 222, 230 (D.D.C. 2007) (university’s recruiting activities and small number

                                  15   of adjunct facility residing in forum insufficient to establish personal jurisdiction; “[g]enerally,

                                  16   colleges and universities are not subject to personal jurisdiction in all states from which their

                                  17   students hail, as this would unfairly expose them to litigation in many distant forums.”) Thus, the

                                  18   Court finds general jurisdiction is not established and personal jurisdiction over Georgetown must

                                  19   be shown, if at all, by way of specific jurisdiction.

                                  20          B.      Specific Jurisdiction

                                  21          Specific jurisdiction “depends on an affiliatio[n] between the forum and the underlying

                                  22   controversy” that is “activity or [ ] occurrence[s] that tak[e] place in the forum State and [are]

                                  23   therefore subject to the State’s regulation.” Goodyear, 564 U.S. at 919 (internal quotation marks

                                  24   omitted). In order for a court to have specific jurisdiction over a defendant, “the defendant’s suit-

                                  25   related conduct must create a substantial connection with the forum State.” Walden v. Fiore, 571

                                  26   U.S. 277, 284 (2014). The relationship between the defendant and the forum state “must arise out

                                  27   of contacts that the ‘defendant [itself]’ creates with the forum State.” Id. (quoting Burger King

                                  28   Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)). “[A] defendant’s relationship with a plaintiff or
                                                                                          5
                                   1   third party, standing alone, is an insufficient basis for jurisdiction.” Id. at 286. The Ninth Circuit

                                   2   applies a three-prong test to determine whether a non-resident defendant’s activities are

                                   3   sufficiently related to the forum state to establish specific personal jurisdiction:

                                   4          (1) The non-resident defendant must purposefully direct his activities or
                                              consummate some transaction with the forum or resident thereof; or perform
                                   5          some act by which he purposefully avails himself of the privilege of conducting
                                              activities in the forum, thereby invoking the benefits and protections of its laws;
                                   6          (2) the claim must be one which arises out of or relates to the defendant’s forum-
                                              related activities; and
                                   7          (3) the exercise of jurisdiction must comport with fair play and substantial justice,
                                              i.e. it must be reasonable.
                                   8

                                   9   Schwarzenegger, 374 F.3d at 802 (citing Lake v. Lake, 817 F.2d 1416, 1421 (9th Cir. 1987)). The

                                  10   plaintiff bears the burden of demonstrating the first two prongs. Id. Only if the plaintiff meets

                                  11   their burden on both prongs one and two does the burden shift to defendant to show that the

                                  12   exercise of personal jurisdiction would not be reasonable. Id.
Northern District of California
 United States District Court




                                  13          Personal jurisdiction depends upon the nature and quality of the defendant’s contacts and

                                  14   whether the forum state was the focus of defendants’ activities and their effects. Calder v. Jones,

                                  15   465 U.S. 783, 789 (1984). “[M]erely asserting that a defendant knew or should have known that

                                  16   his intentional acts would cause harm in the forum state is not enough to establish jurisdiction

                                  17   under the effects test.” Zehia v. Superior Ct., 45 Cal. App. 5th 543, 554 (2020) (quoting

                                  18   Pavlovich v. Superior Court, 29 Cal.4th 262, 270-71 (2002)). “‘[T]he relationship must arise out

                                  19   of contacts that the defendant himself creates with the forum [s]tate,’ not contacts between the

                                  20   forum state and the plaintiff or a third party.” Id. (quoting Walden, 571 U.S. at 285 (internal

                                  21   formatting omitted)).

                                  22                  1.       Defendant’s Alleged Unauthorized Use of Photograph

                                  23          For purposes of the analysis here, it is important to keep in mind the two different, though

                                  24   ostensibly related, sets of facts alleged by Austin. First, underlying his claims of right of publicity

                                  25   and invasion of privacy are the allegations that Georgetown used his likeness in a promotional

                                  26   brochure without his consent. He alleges he was sent a photograph of Georgetown’s brochure by

                                  27   a friend who recognized him in a picture therein. He further alleges Georgetown “knowingly

                                  28   included the photograph to be included in marketing, and distribution materials . . . for
                                                                                          6
                                   1   commercially exploitative purposes.” (AC at 21.) In opposition to the motion, he adds that

                                   2   Georgetown sent the brochure at issue to California. (Dkt. No. 106 at 8:10-12.)

                                   3          The Court finds these allegations insufficient to establish Georgetown’s contacts with a

                                   4   California forum. While they describe purposeful activity, they do not describe purposefully

                                   5   directing such activity to a California forum. The effects test looks to whether the alleged

                                   6   intentional tort caused effects “in California, not just to a plaintiff who lived there.” Walden, 571

                                   7   U.S. at 288 (citing Calder, 465 U.S. at 788-89). Plaintiff alleges the photograph was used in a

                                   8   recruiting brochure, not apparently targeted to a California-specific audience. The photograph was

                                   9   taken at a time when Austin was still on the Georgetown campus in 2013. (AC at 20-21.) That

                                  10   Georgetown “knew or should have known” that plaintiff had returned to California at the time the

                                  11   brochure was circulated is not sufficient to establish jurisdiction under the effects test. See

                                  12   Pavlovich, 29 Cal.4th at 270-71 (posting California plaintiff’s propriety information on internet
Northern District of California
 United States District Court




                                  13   insufficient to establish “express aiming” at California forum); see also Burdick v. Sup. Ct., 233

                                  14   Cal.App.4th 8, 25 (2015) (public posting of an allegedly defamatory statement on social media

                                  15   insufficient to show “substantial connection” to California even if defendants aware plaintiff

                                  16   resided in California; no evidence the social media page itself “intentionally targeted California as

                                  17   opposed to any other jurisdiction”); Strasner v. Touchstone Wireless Repair & Logistics, LP, 5

                                  18   Cal.App.5th 215, 233 (2016) (failure to establish minimum contacts for specific jurisdiction where

                                  19   defendant cell phone refurbisher was alleged to have uploaded sensitive photograph from

                                  20   plaintiff’s mobile phone without authorization and posted on plaintiff’s social media page). Thus,

                                  21   the contacts alleged by Austin regarding the use of his photograph in their brochure are

                                  22   insufficient to subject Georgetown to personal jurisdiction in a California forum.

                                  23                  2.      Defendant’s Alleged Defamation, Discrimination, and Retaliation

                                  24          Second, and separately, Austin alleges Georgetown was “discriminating [against him],

                                  25   retaliating, intentionally inflicting emotional distress, [and] tortiously interfering with his

                                  26   economic advantage.” (AC at 23.) He alleges that “[i]nstead of complying with their own policy

                                  27   on [discrimination] issues, they chose instead to further break the law . . . by placing me on

                                  28   sabbatical/leave of absence in my 3L year without explanation.” (Id.) Though at times hard to
                                                                                           7
                                   1   follow, the Amended Complaint seems to allege that “as early as Fall of 2014,” Austin submitted

                                   2   multiple complaints of harassing or illegal behavior against him by Georgetown employees, and

                                   3   that he met with the Dean of Students about this. (Id. at 23, 25.) When he later asked for an

                                   4   “extension” due to multiple deaths of loved ones in a short period of time, he was retaliated

                                   5   against, placed on administrative leave, and Georgetown “reached out to police” rather than to the

                                   6   people and departments about which plaintiff had complained. (Id. at 24-25.) In opposition to the

                                   7   motion, he further argues that Georgetown sent the brochure to California and “sent defamatory,

                                   8   and still uncorrected materials” to California as well, apparently having to do with his forced leave

                                   9   of absence from the school. (Dkt. No. 106 at 8:10-12.) Austin further contends that Georgetown

                                  10   targeted its actions toward him in California, placing him on a leave of absence “in retaliation” for

                                  11   his complaints, sending “defamatory” messages to him by mail in California with knowledge that

                                  12   he had returned to California. (Id. at 8:14-17, 8:22-9:2, 9:12-21.)
Northern District of California
 United States District Court




                                  13          These allegations, too, fail to establish a basis for specific personal jurisdiction over

                                  14   Georgetown in a California forum. The allegations describe conduct that occurred at Georgetown,

                                  15   prior to Austin’s leave of absence and return to California. While Austin argues the injury to him

                                  16   is ongoing due to the “defamatory” and “uncorrected” materials Georgetown has since mailed to

                                  17   him (Dkt. No. 106 at 8:10-11, 8:22-23, 9:20-23), his alleged complaints to Georgetown’s

                                  18   administration, and the retaliation and forced leave of absence he asserts followed, all occurred

                                  19   outside California. That those actions fortuitously have an effect in this forum because Austin

                                  20   now resides in California does not confer jurisdiction over Georgetown here. Walden, 571 U.S. at

                                  21   288; see also Roman v. Liberty Univ., Inc., 162 Cal.App.4th 670, 680 (2008) (university’s

                                  22   recruitment of plaintiff in California and his execution of scholarship agreement in California were

                                  23   insufficient to establish California jurisdiction; no substantial connection between those activities

                                  24   and plaintiff’s subsequent injury while enrolled at university). In sum, Austin has also failed to

                                  25   demonstrate that Georgetown is subject to personal jurisdiction in a California forum based on its

                                  26   alleged conduct in connection with his alleged forced leave of absence or related retaliatory and

                                  27   defamatory actions.

                                  28
                                                                                         8
                                   1   III.   CONCLUSION

                                   2          Accordingly, the Motion to Dismiss is GRANTED WITHOUT LEAVE TO AMEND for lack of

                                   3   personal jurisdiction over defendant Georgetown University (also named in the Amended

                                   4   Complaint as Georgetown University Law Center). Defendants Georgetown University and

                                   5   Georgetown University Law Center are DISMISSED.

                                   6          The Court notes that one defendant, named as “Photographer Commissioned by

                                   7   Georgetown” has not yet been served, although this action has been pending for nearly two years.

                                   8   This last defendant is DISMISSED for failure to prosecute.

                                   9          This terminates Docket No. 103.

                                  10          The Clerk is directed to close the file.

                                  11          IT IS SO ORDERED.

                                  12   Dated: July 14, 2021
Northern District of California
 United States District Court




                                                                                                  YVONNE GONZALEZ ROGERS
                                  13                                                         UNITED STATES DISTRICT COURT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         9
